               Case 2:20-cv-01109-JCC Document 11 Filed 07/28/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    SECRET HARBOR, a Washington nonprofit               CASE NO. C20-1109-JCC
      corporation,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      WESTERN WORLD INSURANCE
13    COMPANY INC, a New Hampshire
      corporation,
14

15                           Defendant.

16

17           The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19           This matter comes before the Court pursuant to the parties’ stipulated motion to extend

20   Defendant’s time to answer the complaint (Dkt. No. 9). The parties’ motion is hereby

21   GRANTED. Defendant shall file its answer to Plaintiff’s complaint no later than until August 7,

22   2020.

23           DATED this 28th day of July 2020.

24                                                         William M. McCool
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C20-1109-JCC
     PAGE - 1
